Appellant attacks that part of the opinion on the original hearing in which it was said that the appellant claimed that the whiskey taken from his possession was improperly received because there was a failure to show a compliance with the provisions of Chap. 117, Acts of the 30th Legislature. He *Page 387 
insists that the ruling shown in the opinion in Austin v. State, 97 Tex.Crim. Rep., does not control for the reason that in that case the bottle of whiskey was not introduced but merely the testimony of the sheriff. In this respect we are inclined to differ from the appellant. Inasmuch as there was no objection to the receipt of the whiskey in evidence shown to have been made by bills of exception, we should have refrained from discussing the matter in the original opinion. In the absence of a bill of exceptions, objections to evidence received are not to be reviewed. The authorities in the original opinion are conclusive upon this point.
The motion is overruled.
Overruled.